Citation Nr: 0015872	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-04 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus, 
claimed as secondary to the service-connected seizure 
disorder and residuals of head trauma.  

2.  Entitlement to service connection for a left foot 
disorder, diagnosed as compression neuropathy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to July 
1990.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This appeal, which originated from a 
January 1991 rating decision, initially involved increased 
initial ratings for a seizure disorder, residuals of cerebral 
trauma, and bursitis of the left knee, in addition to service 
connection for left shoulder and left foot disabilities.  The 
veteran had also claimed entitlement to a 100 percent 
disability rating.  In his VA Form 646 of December 1995, the 
veteran further claimed entitlement to service connection for 
bilateral tinnitus and headaches, secondary to the accident 
for which service connection for his seizure disorder and 
residuals of cerebral trauma were already granted.  

By its Remand Order of June 1997, the Board referred the 
issues of service connection for tinnitus and headaches in 
addition to the claim for a 100 percent evaluation back to 
the RO for consideration and proper development.  Following 
the development undertaken pursuant to the Board's directives 
contained in the June 1997 Remand Order, by a January 1999 
rating decision, increased initial evaluations for the 
veteran's seizure disorder and residuals of cerebral trauma 
were granted.  The veteran's headaches were apparently found 
to be a component of the residuals of cerebral trauma.  The 
claim for entitlement to a total rating for unemployability 
based on service-connected disabilities was denied.  The 
remaining claims for service connection for left shoulder and 
left foot disabilities and tinnitus, in addition to an 
increased initial rating for the left knee disorder, were 
also denied.  

By a statement dated in February 1999, which was construed to 
be a notice of disagreement with respect to the RO's January 
1999 rating decision, the veteran specifically indicated that 
he disagreed with the RO's denial of his claims for service 
connection for bilateral tinnitus and for a left foot 
disorder.  He also expressly stated that the VA should "drop 
the other issues that are mentioned in this case."  
Following this, the veteran submitted a statement dated in 
March 1999 in which he enumerated the disorders and problems 
he was experiencing which he claimed were the result of the 
in-service accident of 1989.  Included among these disorders 
were left shoulder pain, left knee pain, and headaches.  
However, at his personal hearing of March 1999, conducted at 
the RO before a Hearing Officer subsequent to the March 1999 
statement, the veteran specifically affirmed that the only 
issues remaining for consideration involved his claims for 
service connection for bilateral tinnitus and a left foot 
disorder.  These issues were addressed in the Hearing 
Officer's decision/supplemental statement of the case of 
August 1999.  

Moreover, the issues of service connection for tinnitus and 
for a left foot injury were the only issues indicated in the 
VA Form 646 submitted in November 1999.  The Board recognizes 
that the veteran mentioned additional issues involving his 
service-connected left knee disorder in addition to headaches 
and his left shoulder in his March 1999 statement.  Further, 
the Board recognizes that the brief on appeal of November 
1999, the veteran's service representative listed the issues 
for consideration as "increased rating for seizure disorder, 
currently evaluated as 40% disabling and residuals of 
cerebral trauma and bursitis of the left knee each rated as 
10% disabling.  Service connection for left shoulder 
disability and a left foot disability."  However, the Board 
finds that as the veteran clearly expressed his desire, in 
his statement of February 1999, to appeal the issues of 
entitlement to service connection for bilateral tinnitus and 
for a left foot disorder and to drop the remaining issues, 
and as these express wishes were confirmed in the March 1999 
personal hearing and in the Form 646 of November 1999, the 
Board finds that the two remaining issues on appeal consist 
of the veteran's claims for service connection for bilateral 
tinnitus and for a left foot disorder.  The Board will 
proceed with its review of those issues at this time.  

FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  There is no competent medical evidence of a diagnosis of 
bilateral tinnitus that is related to the veteran's active 
service.  

3.  The veteran was seen on multiple occasions during service 
for complaints of pain in his left foot.  

4.  The veteran has been diagnosed with compressive 
neuropathy of the left foot.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  A left foot disorder, diagnosed as compressive 
neuropathy, was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  
Service connection may also be granted for an organic disease 
of the nervous system, such as tinnitus or sensorineural 
hearing loss, when such disorder is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question which must be answered in this case, 
is whether the veteran has presented well-grounded claims for 
service connection.  In reviewing a claim for service 
connection, the initial question is whether the claim is well 
grounded.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded  claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be an incurrence or aggravation of an injury or 
disease in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Caluza v. 
Brown, 6 Vet. App. 489, 507 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

II.  Bilateral Tinnitus

With respect to the veteran's claim for service connection 
for bilateral tinnitus, he contends, in substance, that 
following the head injury he sustained in the October 1989 
automobile accident, he began to experience chronic bilateral 
tinnitus in conjunction with his seizures and headaches.  The 
veteran maintains that he did not report his tinnitus during 
service because he had been in a coma of some sort following 
his accident, and that the severity of his head injuries 
overshadowed his tinnitus, and required his full attention.  

The veteran's service medical records are completely negative 
for any indication of tinnitus or of hearing loss.  During 
the course of his in-service treatment for the head injuries 
he sustained in 1989, the veteran underwent speech therapy 
and hearing tests.  At no time did he report experiencing any 
tinnitus or symptomatology consistent with tinnitus such as 
ringing in his ears.  

Post-service clinical treatment records and rating 
examination reports dating from August 1990 through December 
1998 show that the veteran began experiencing what were 
diagnosed as grand mal seizures shortly after his discharge 
from service.  However, the clinical treatment records fail 
to show that he had ever reported experiencing any tinnitus 
in conjunction with those seizures or otherwise.  The report 
of a December 1998 VA rating examination shows that the 
veteran reported experiencing occasional headaches and 
blurred vision in conjunction with his seizure disorder, and 
that he had experienced audio hallucinations in the past.  
However, he did not indicate or otherwise report that he 
experienced any tinnitus.  The examiner did not make any 
findings relevant to tinnitus, and there was no diagnosis of 
tinnitus at that time.  

In March 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had been in a coma following an automobile accident in 
which he sustained severe head injuries.  He testified that 
he experienced ringing in his ears ever since awakening from 
his coma.  According to the veteran his bilateral tinnitus 
was "constant but not consistent" and it would occur 
approximately 22 to 23 times over a 30-day period.  He stated 
that he had not reported tinnitus previously because he 
thought that the tinnitus was simply part of his seizure 
disorder.  The veteran indicated that his tinnitus sounded 
like a buzzing sound in his ears, and that he had experienced 
the sound the night preceding his personal hearing.  He 
stated that the tinnitus was predominant in the left ear, and 
that its pitch remained constant.  

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for bilateral tinnitus.  As noted, 
none of the objective medical evidence shows that the veteran 
had ever complained of tinnitus, and even after submitting 
his claim for service connection for tinnitus, he did not 
report that disorder to the examiner who conducted the VA 
rating examination in December 1998.  The records are 
completely negative for any diagnosis or complaint of 
tinnitus.  

The only evidence to support the veteran's claim for service 
connection consists of his personal statements and testimony 
that he experiences tinnitus which began following his 1989 
accident and head injury.  However, such statements and 
testimony by the veteran do not constitute medical evidence.  
As a lay person, lacking in medical training and expertise, 
the veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  What is missing in this case is any medical 
evidence to show continuity of symptomatology of tinnitus 
following service, Savage, supra, or an opinion rendered by a 
medical professional that the veteran has tinnitus that was 
incurred in service.  Absent such medical evidence of a 
diagnosis of tinnitus and a nexus between that disorder and 
the veteran's active service, the veteran's claim is not well 
grounded, and must be denied on that basis.  

For the above reasons, it is the opinion of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for bilateral tinnitus.  The Board has not been 
made aware of any additional relevant evidence which is 
available which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 6 Vet. 
App. 136 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for 
bilateral tinnitus.  

III.  Left Foot Disorder

The veteran has claimed that he injured his left foot in 
service at the time of his October 1989 accident.  The 
veteran's service medical records show that beginning in 
November 1989, he was seen for complaints of pain in his left 
foot.  X-ray results of November 1989 failed to show defects 
of any significance.  In December 1989, the veteran was noted 
to have swelling over his forefoot.  In March 1990, the 
veteran was found to have a calcium deposit in his left 
second toe.  However, there was no specific diagnosis with 
regard to his left foot.  He was diagnosed with persistent 
left foot pain without clear etiology since 1989.  

The veteran underwent a VA rating examination in November 
1990, shortly after his discharge from service.  The report 
of that examination shows that there was no swelling, 
deformity, or tenderness.  The veteran had full range of 
motion in all toes.  The examiner concluded with a diagnosis 
of a normal left foot.  Clinical treatment records dating 
from August 1990 through December 1998 show that the veteran 
was primarily seen for complaints involving his left knee and 
seizure disorder, but do not reflect treatment for any left 
foot disorder.  

The veteran underwent a VA rating examination in December 
1998.  The report of that examination shows that the veteran 
complained of experiencing a "tingling" sensation in his 
left foot.  He reported that the tingling sensation had been 
constant since the time of his accident in 1989.  On 
examination, the veteran's gait was found to be normal.  The 
examiner found evidence of tingling over the dorsum of the 
first toe as well as the medial plantar aspect of the great 
toe.  There was positive Tinel's sign over the terminal 
branches of the tibial nerve at the instep of the foot as 
well as over the deep peroneal nerve branches over the dorsum 
of the foot.  Tapping the cutaneous branches over the dorsum 
of the foot reproduced the veteran's symptoms and tingling.  
The examiner also observed that the veteran did not have any 
significant loss of joint motion or range of motion due to 
pain, however.  The examiner concluded with a diagnosis of 
compressive neuropathy of the left foot, and offered his 
opinion that he did not feel that there were any significant 
limitations of the veteran's joint disorders which would be 
disabling.  

At his March 1999 personal hearing, the veteran testified 
that if he did not wear shoes, he would feel a tingling 
sensation in his left foot, although such disability did not 
prevent him from ambulating.  He stated that he did not have 
that problem prior to service, and that it only became 
apparent following the 1989 accident.  The veteran testified 
that he could not recall the last time he sought treatment 
for his foot, but stated that he had been advised by his 
treating physicians that nothing could be done to correct the 
problem.  The veteran indicated that his left foot problem 
did not involve pain, per se, but rather, that his toes would 
become numb to the point that he would lose all sensation in 
that area.  He further indicated that the numbness and 
tingling would occur in the arch of the foot and would extend 
into his toes, but did not involve the heel.  

The Board has evaluated the foregoing, and concludes that the 
evidence supports a grant of service connection for a left 
foot disorder, diagnosed as compression neuropathy of the 
left foot.  During his active service, the veteran was seen 
on at least six separate occasions following his October 1989 
accident for complaints of left foot pain.  However, at that 
time, no diagnosis other than "persistent left foot pain of 
an uncertain etiology" was offered.  During service, the 
veteran's treatment primarily involved the more immediate and 
potentially threatening residuals of a closed head injury.  
However, the veteran has now been diagnosed with an actual 
disorder, compression neuropathy of the left foot.  Prior to 
December 1998, his claimed left foot problem did not have a 
medical diagnosis for which service connection could be 
granted.  See Epps, supra.  

The Board recognizes that during the pendency of his appeal, 
dating from January 1991 through December 1998, the 
contemporaneous clinical treatment records fail to show that 
the veteran had been seen for his left foot disorder.  
However, throughout this period, he consistently maintained 
through his personal statements that he incurred a left foot 
disorder of some sort resulting from the accident and injury 
sustained in service in October 1998.  The veteran's hearing 
testimony to the effect that he had been told by his treating 
physicians that nothing could be done to correct his left 
foot problem is one possible explanation as to why he did not 
receive treatment for the left foot.  

In any event, the Board finds that as he now has a diagnosed 
disorder, compression neuropathy, the evidence when viewed in 
its totality, shows continuity of symptomatology sufficient 
to warrant a grant of service connection.  See Savage, supra.  
Therefore, while there may be some question as to the actual 
degree of disability incurred as a result of his left foot 
compression neuropathy, particularly in light of the VA 
examiner's opinion that the veteran did not have any 
significant limiting disability in that regard, the Board 
finds that the veteran's compression neuropathy of the left 
foot was incurred in service.  Accordingly, the veteran's 
appeal with respect to that issue is granted.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral tinnitus is denied.  

Service connection for a left foot disorder, diagnosed as 
compression neuropathy, is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

